Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLORADO


Civil Action No.: 1:20-cv-3682

JAHMAL MILLER,

        Plaintiff,

v.

MILE HI FOODS, CO., CHRISTOPHER C. WATSON, and ALEXANDER H.
TRUDDEN

      Defendants.
______________________________________________________________________________

                        CIVIL COMPLAINT AND JURY DEMAND
______________________________________________________________________________


        The Plaintiff, Jahmal Miller, by and through his undersigned attorneys, ZANER HARDEN

LAW, LLP, hereby submits the following Civil Complaint and Jury Demand and asserts:


                                  JURISDICTION AND VENUE

1. At all times relevant to this action, Plaintiff Jahmal Miller (hereinafter “Plaintiff”) resided in

     Georgia.

2. Upon information and belief, at all times relevant to this action, Defendant Christopher C. Watson

     (hereinafter “Watson”) resided in Northglenn, Colorado.

3. At all times relevant to this action, Mile Hi Foods, Co. (hereinafter, “Mile Hi”) was and is a Colorado

     corporation licensed to do business in the State of Colorado. Mile Hi has its principal place of

     business and maintains a registered agent for service of process at 4770 East 51st Avenue, Denver,

     CO 80216.

4. Upon information and belief, at all times relevant to this action, Defendant Alexander H. Trudden

     (hereinafter “Trudden”) resided in Naples, FL.


                                                      1
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 2 of 11




5. Upon information and belief, the incident out of which this action arises occurred at or near mile

    point 184 on Interstate 70 in Eagle County, Colorado.

6. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 because the

    amount in controversy exceeds $75,000.00, exclusive of interest and costs, and is a civil action in

    which at least two of the parties are citizens of different states.

7. The Plaintiff has incurred at least $299,466.70 in medical expenses related to this incident. He is also

    seeking non-economic damages of approximately $1,000,000 and additional damages for physical

    impairment resulting from catastrophic injuries, including fractures of his left femur, right tibia and

    fibula, rib, and lumbar spine.

8. Venue is proper in the U.S. District Court for the District of Colorado pursuant to 28 U.S.C. §

    1391(b) because a substantial part of the events or omissions giving rise to Plaintiff’s claims

    occurred in Colorado.

                                      FACTUAL ALLEGATIONS

9. On or about February 3, 2020, Plaintiff was involved in a multiple car, double impact collision at

    or near mile point 184 on westbound Interstate-70.

10. At the time of the collision, the road was snowy.

11. The Colorado State Patrol specifically noted adverse weather condition of “snow/sleet/hail.”

12. At the time of the first impact, Plaintiff was driving westbound in a 2019 Hyundai Tuscon (the

    “Hyundai”).

13. Mile Hi’s employee Watson was driving westbound in a 2016 Peterbilt UNK (hereinafter, the

    “Peterbilt”) directly behind the Hyundai.

14. The Peterbilt is owned by Mile Hi.

15. The Hyundai began to brake and slow down due to traffic in front of it.

16. The Peterbilt was following too closely behind the Hyundai and was unable to stop.



                                                       2
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 3 of 11




17. Instead, the Peterbilt struck the back of the Hyundai, pushing the Hyundai approximately 58 feet

   forward.

18. When Watson drove the Peterbilt into Plaintiff, he drove in a careless and imprudent manner

   failing to take into account the safety of others, particularly Plaintiff.

19. At all times relevant to this action, Mile Hi was a motor carrier as defined by the Federal Motor

   Carrier Safety Regulations (FMCSR), operating trucks in interstate commerce, under U.S.

   Department of Transportation (DOT) Motor Carrier No. 207578

20. At all times relevant to this action, Mile Hi was subject to the Federal Motor Carrier Safety

   Regulations (FMCSR) and Public Utility Commission (PUC) regulation.

21. At all times relevant to this action, the safety practices and operations systems of Mile Hi in

   operation of its business and operation of its trucks were negligent, substandard and deficient,

   resulting in unreasonable risk of harm to the public, including the Plaintiff.

22. But for the negligence of Mile Hi, Watson would not have been driving the Peterbilt at the time

   of the collision.

23. Following the first impact, Plaintiff pulled the Hyundai over the right shoulder.

24. Plaintiff exited the Hyundai on the right shoulder of the highway.

25. At or around the same time, Defendant Trudden was traveling westbound in a 2019 Nissan

   Rogue (the “Nissan”).

26. Trudden lost control of the Nissan and veered out of his lane into the right shoulder.

27. The Nissan struck the front driver’s side quarter panel of the Hyundai, pushing the Hyundai off

   the roadway.

28. The Nissan continued forward, striking Plaintiff and pinning him between the Nissan and a 2009

   Toyota Tacoma.




                                                    3
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 4 of 11




29. When Trudden drove the Nissan into Plaintiff, he drove in a careless and imprudent manner

    failing to take into account the safety of others, particularly Plaintiff.

30. Plaintiff suffered physical injuries as a result of the aforementioned collision and underwent

    medical treatment.

31. Plaintiff was not comparatively negligent at the time of the collision.

32. Plaintiff did not cause the aforementioned collision.

33. But for the negligence of Mile Hi and Watson, Plaintiff would not have been stopped on the

    shoulder or out of his vehicle when Trudden lost control and struck Plaintiff.

34. As a direct and proximate result of Mile Hi’s negligence, Plaintiff incurred past and future

    economic expenses, losses and damages, including, but not limited to, past and future medical

    expenses, wage loss, and other economic losses.

35. As a direct and proximate result of Mile Hi’s negligence, Plaintiff suffered in the past, and will

    continue to suffer in the future, non-economic damages including, but not limited to, pain and

    suffering, loss of enjoyment of life, inconvenience, emotional stress and impairment of quality of

    life.

36. As a direct and proximate result of Mile Hi’s negligence, Plaintiff has suffered physical

    impairment.

37. As a direct and proximate result of Watson’s negligence, Plaintiff incurred past and future

    economic expenses, losses and damages, including, but not limited to, past and future medical

    expenses, wage loss, and other economic losses.

38. As a direct and proximate result of Watson’s negligence, Plaintiff suffered in the past, and will

    continue to suffer in the future, non-economic damages including, but not limited to, pain and

    suffering, loss of enjoyment of life, inconvenience, emotional stress and impairment of quality of

    life.



                                                     4
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 5 of 11




39. As a direct and proximate result of Watson’s negligence, Plaintiff has suffered physical

    impairment.

40. As a direct and proximate result of Trudden’s negligence, Plaintiff incurred past and future

    economic expenses, losses and damages, including, but not limited to, past and future medical

    expenses, wage loss, and other economic losses.

41. As a direct and proximate result of Trudden’s negligence, Plaintiff suffered in the past, and will

    continue to suffer in the future, non-economic damages including, but not limited to, pain and

    suffering, loss of enjoyment of life, inconvenience, emotional stress and impairment of quality of

    life.

42. As a direct and proximate result of Trudden’s negligence, Plaintiff has suffered physical

    impairment.


                    FIRST CLAIM FOR RELIEF – DEFENDANT WATSON
                                      Negligence

43. Plaintiff incorporates herein by this reference the allegations set forth with specificity in Paragraphs

    1 through 42 of this Complaint, as if set forth verbatim.

44. Defendant Watson owed Plaintiff a duty to use reasonable care in the operation of the Peterbilt.

45. Defendant Watson breached the above referenced duty, without limitation, in the following ways:

             a. Failing to keep a proper lookout;

             b. Following too closely;

             c. Operating the vehicle in a careless manner; and

             d. Driving the Peterbilt into the rear of the Hyundai.

46. The above listed breaches of duty are a direct and proximate cause of the injuries sustained by

    Plaintiff.




                                                     5
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 6 of 11




47. As a result of Defendant Watson’s breaches of the aforementioned duties, Plaintiff has sustained

    economic damages, non-economic damages, physical impairment, and disfigurement as indicated

    above.

                  SECOND CLAIM FOR RELIEF – DEFENDANT WATSON

                                           Negligence Per Se

48. Plaintiff incorporates herein by this reference the allegations set forth with specificity in Paragraphs

    1 through 47 of this Complaint, as if set forth verbatim.

49. When Watson operated the Peterbilt in such a manner as to cause the collision with the Hyundai,

    Watson was in violation of applicable municipal ordinances and Colorado statutes including but not

    limited to: C.R.S. § 42-4-1008(1), Following Too Closely; C.R.S. § 42-4-1401, Reckless Driving; C.R.S.

    § 42-4-1402, Careless Driving.

50. Plaintiff is a member of the class for whose protection the above-mentioned statute was enacted.

51. The incident described above and the injuries and damages that Plaintiff suffered as a result of that

    incident are the kind of injuries and damages sought to be prevented by the passage of the above-

    mentioned statutes.

52. As a direct and proximate result of Watson’s violation of the above-mentioned statutes, Plaintiff has

    sustained economic damages, non-economic damages, physical impairment, and disfigurement.

                  THIRD CLAIM FOR RELIEF – DEFENDANT MILE HI

                                        Negligent Entrustment

53. Plaintiff incorporates herein by this reference the allegations set forth with specificity in

    Paragraphs 1 through 52 of this Complaint, as if set forth verbatim.

54. Defendant Mile Hi permitted Watson to use the Peterbilt when it knew, or should have known,

    that Watson intended to, or was likely to, use the Peterbilt in such a manner as to create an

    unreasonable risk of harm to others.


                                                     6
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 7 of 11




55. Prior to the date of the 2020 collision, when Defendant Mile Hi entrusted the Peterbilt owned by

   Mile Hi to Watson, Watson had been cited for: Careless Driving, Speeding, Driving Under the

   Influence, Administrative Per Se for BAC at or over .08, Operating Vehicle with

   Defective/Missing Headlamps, and Defective or Unsafe Vehicle.

56. Prior to the date of the 2020 collision, when Defendant Mile Hi entrusted the Peterbilt owned by

   Mile Hi to Watson, Watson had been in at least two other car accidents.

57. When Defendant Mile Hi permitted Watson to use the Peterbilt, it knew or should have known

   that Watson had a history of unsafe driving and failing to obey the laws of the State of Colorado.

58. As a direct and proximate result of Defendant Mile Hi’s negligent entrustment of the Peterbilt to

   Watson, the Peterbilt struck the Hyundai, and as a result Plaintiff has sustained damages and losses

   as indicated above.

                FOURTH CLAIM FOR RELIEF – DEFENDANT MILE HI

                                 Negligent Hiring and Retention

59. Plaintiff incorporates herein by this reference the allegations set forth with specificity in

   Paragraphs 1 through 58 of this Complaint, as if set forth verbatim.

60. At all times material to this action, Watson served as an employee of Mile Hi.

61. Defendant Mile Hi breached its aforementioned duty to Plaintiff by failing to exercise reasonable

   care in the hiring and retention of its employees, in particular Watson.

62. In hiring employees and providing employees vehicles to drive, Defendant Mile Hi had a duty to

   conduct a reasonable background check in order to determine whether an employee, particularly

   Watson, would be fit to operate a vehicle in the scope of his employment.




                                                  7
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 8 of 11




63. Defendant Mile Hi breached its duty to Plaintiff by permitting Watson to operate a motor vehicle

   in the scope of his employment despite having actual notice that Watson posed an unreasonable

   danger to others when operating a motor vehicle.

64. During the years leading up to the collision out of which this case arises, Watson had been cited

   for: Careless Driving, Speeding, Driving Under the Influence, Administrative Per Se for BAC at

   or over .08, Operating Vehicle with Defective/Missing Headlamps, and Defective or Unsafe

   Vehicle.

65. The above-mentioned convictions against Watson were/are available as public records in

   Colorado and were easily accessible to Defendant Mile Hi at any time before and during the time

   Watson began his employment with Mile Hi and Watson began operating vehicles in the scope of

   his employment for Mile Hi.

66. Mile Hi chose to hire and retain Watson as an employee, giving him specific driving responsibilities

   despite these convictions, which demonstrate Watson was not fit to operate a vehicle as part of

   his employment responsibilities.

67. As a direct and proximate result of the above-mentioned breach of duty owed by Defendant Mile

   Hi to Plaintiff to exercise reasonable care in the hiring and retention of its employees, in particular

   its employee Watson, Plaintiff has sustained damages and losses as indicated above.


                      FIFTH CLAIM FOR RELIEF – DEFENDANT MILE HI
                              Negligent Training and Supervision

68. Plaintiff incorporates herein by this reference the allegations set forth with specificity in

   Paragraphs 1 through 67 of this Complaint, as if set forth verbatim.

69. Defendant Mile Hi had a duty to the public, including Plaintiff, to adequately and properly train

   and supervise those persons, including Watson, it allowed and entrusted to operate its trucks,

   including the Peterbilt.


                                                   8
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 9 of 11




70. Defendant Mile Hi had a duty to the public and Plaintiff to follow all applicable laws, rules, and

    regulations for motor carriers, including but not limited to the Federal Motor Carrier Safety

    Regulations, including 49 CFR 392.14.

71. Defendant Mile Hi breached its duty to the public, including Plaintiff, by violating laws, rules and

    regulations, including but not limited to the Federal Motor Carrier Safety Regulations, including

    49 CFR 392.14.

72. Defendant Mile Hi failed to exercise reasonable care in adequately and properly training and

    supervising its employees, in particular Watson, regarding these laws, rules, and regulations,

    including 49 CFR 392.14.

73. Upon information and belief, Mile Hi failed to properly train and supervise Watson with regard

    to driving in hazardous weather conditions, including exercising extreme caution, using a reduced

    speed, and/or discontinuing operations until road conditions allow for safe operation of its

    vehicles.

74. Defendant Mile Hi breached its duty to Plaintiff by failing to train Watson regarding proper

    responses to hazardous weather conditions, and by failing to supervise Watson regarding his

    continued operation despite dangerous road conditions.

75. Upon information and belief, Mile Hi instructed and permitted Watson to drive across a mountain

    pass during dangerous weather and road conditions of snow and ice.

76. As a direct and proximate result of the above-mentioned breach of duty owed by Defendant Mile

    Hi to Plaintiff to exercise reasonable care in the training and supervising of its employees, in

    particular its employee Watson, Plaintiff has sustained damages and losses as indicated above.

                  SIXTH CLAIM FOR RELIEF – DEFENDANT TRUDDEN
                                    Negligence

77. Plaintiff incorporates herein by this reference the allegations set forth with specificity in Paragraphs

    1 through 76 of this Complaint, as if set forth verbatim.

                                                     9
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 10 of 11




 78. Defendant Trudden owed Plaintiff a duty to use reasonable care in the operation of the Nissan.

 79. Defendant Trudden breached the above referenced duty, without limitation, in the following ways:

              a. Failing to keep a proper lookout;

              b. Following too closely;

              c. Failing to keep control of his vehicle;

              d. Failing to stay in the lane of traffic;

              e. Driving recklessly given the road conditions;

              f. Operating the vehicle in a careless manner; and

              g. Driving the Nissan into Plaintiff.

 80. The above listed breaches of duty are a direct and proximate cause of the injuries sustained by

     Plaintiff.

 81. As a result of Defendant Trudden’s breaches of the aforementioned duties, Plaintiff has sustained

     economic damages, non-economic damages, physical impairment, and disfigurement as indicated

     above.

                  SEVENTH CLAIM FOR RELIEF – DEFENDANT TRUDDEN

                                              Negligence Per Se

 82. Plaintiff incorporates herein by this reference the allegations set forth with specificity in Paragraphs

     1 through 81 of this Complaint, as if set forth verbatim.

 83. When Defendant Trudden operated the Nissan in such a manner as to cause the collision with

     Plaintiff’s person, Defendant Trudden was in violation of applicable municipal ordinances and

     Colorado statutes including but not limited to: C.R.S. § 42-4-1008(1), Following Too Closely; C.R.S.

     § 42-4-1401, Reckless Driving; C.R.S. § 42-4-1402(2), Careless Driving Causing Bodily Injury.




                                                       10
Case 1:20-cv-03682-MEH Document 1 Filed 12/16/20 USDC Colorado Page 11 of 11




 84. Plaintiff is a member of the class for whose protection the above-mentioned statute was enacted.

 85. The incident described above and the injuries and damages that Plaintiff suffered as a result of that

     incident are the kind of injuries and damages sought to be prevented by the passage of the above-

     mentioned statutes.

 86. As a direct and proximate result of Defendant Trudden’s violation of the above-mentioned statutes,

     Plaintiff has sustained economic damages, non-economic damages, physical impairment, and

     disfigurement

                                     DEMAND FOR JURY TRIAL

 Pursuant to Fed. R. Civ. Pro. 38(b), Plaintiff demands a trial by jury on all issues so triable.



         WHEREFORE, the Plaintiff, Jahmal Miller, prays for judgment against Defendant Watson,

 Defendant Mile Hi, and Defendant Trudden, in an amount to be determined by the trier of fact for his

 losses as set forth above and for costs, expert witness fees, filing fees, pre- and post-judgment interest,

 and such other further relief as the Court may deem appropriate, just, and proper.



 Dated: December 16, 2020
                                                   Respectfully submitted,

                                                   ZANER HARDEN LAW, LLP


                                                   /S/ Kurt Zaner___________
                                                   Kurt Zaner, Esq. #40989
                                                   Sarah T. McEahern, Esq. #48401
                                                   1610 Wynkoop Street, Suite 120
                                                   Denver, CO 80202
                                                   Phone: (303) 563-5354
                                                   Fax: (303) 563-5351
                                                   E-mail: kz@zanerhardenlaw.com
                                                           stm@zanerhardenlaw.com




                                                      11
